Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 02, 2019

The Court of Appeals hereby passes the following order:

A20A0751. JAUNTRICA WEST et al. v. WRI PROPERTY MANAGEMENT,
    LLC.

      After the magistrate court issued a writ of possession to WRI Property
Management, LLC, Jauntrica West and John West appealed to the superior court. On
September 11, 2019, the superior court dismissed the appeal for lack of jurisdiction.
The Wests then filed their notice of appeal on October 10, 2019. We, however, lack
jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). The Wests’ failure to follow the proper procedure deprives us of
jurisdiction over this appeal.1
      Second, while a notice of appeal generally must be filed within 30 days of entry
of the order sought to be appealed under OCGA § 5-6-38 (a), the underlying subject
matter of an appeal controls over the relief sought in determining the proper appellate
procedure. See Radio Sandy Springs, Inc. v. Allen Road Joint Venture, 311 Ga. App.
334, 335 (715 SE2d 752) (2011); Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d

      1
        The Wests attempted to appeal a previous dismissal by the superior court in
this dispossessory action, but that appeal was dismissed for failing to follow the
discretionary application procedures. See Case No. A19A2257 (decided July 24,
2019).
192) (1994). The underlying subject matter here is a dispossessory judgment. Under
OCGA § 44-7-56, appeals in dispossessory actions must be filed within seven days
of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App.
521, 522-523 (521 SE2d 456) (1999). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Id. at 523. The
Wests’ notice of appeal is untimely, as it was filed 29 days after entry of the order
they seek to appeal.
      Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/02/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.